        Case 2:20-cv-03850-PBT Document 17-2 Filed 08/25/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                )
LEAGUE OF WOMEN VOTERS OF                       )
PENNSYLVANIA, et al,                            )
                                                )   CIVIL ACTION NO. 2:20-cv-03850-PBT
                       Plaintiffs,              )
                                                )
       vs.                                      )
                                                )
KATHY BOOCKVAR, et al.                          )
                                                )
                       Defendants.              )
                                                )
                                                )

                        ORDER ON MOTION FOR ADMISSION
                      PRO HAC VICE OF SUSAN BAKER MANNING



       AND NOW, this _____ day of _______________, 2020, upon consideration of the

Motion of Plaintiffs for the Admission Pro Hac Vice of Susan Baker Manning, it is hereby

ORDERED THAT the Motion is GRANTED and Susan Baker Manning is hereby admitted to

practice before this Court pro hac vice as co-counsel or counsel on behalf of Plaintiffs.


                                              BY THE COURT:




                                              _____________________________________
                                              Hon. Petrese B. Tucker
